


110 HR 1636 IH: United States-Poland Parliamentary

U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1636
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2007
			Mr. Visclosky (for
			 himself, Mr. McCotter,
			 Mr. Cohen,
			 Mr. Dingell,
			 Mr. Emanuel,
			 Mr. Hastings of Florida,
			 Mr. Higgins, and
			 Mr. Lipinski) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To establish a United States-Poland parliamentary youth
		  exchange program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States-Poland Parliamentary
			 Youth Exchange Program Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States
			 established diplomatic relations with the newly-formed Polish Republic in April
			 1919.
			(2)The United States
			 and Poland have enjoyed close bilateral relations since 1989.
			(3)Poland became a
			 member of the North Atlantic Treaty Organization (NATO) in March 1999.
			(4)Poland became a
			 member of the European Union (EU) in May 2004.
			(5)Poland has been a
			 strong supporter, both diplomatically and militarily, of efforts led by the
			 United States to combat global terrorism and has contributed troops to the
			 United States-led coalitions in both Afghanistan and Iraq.
			(6)Poland cooperates
			 closely with the United States on such issues as democratization, nuclear
			 proliferation, human rights, regional cooperation in Eastern Europe, and reform
			 of the United Nations.
			(7)The United States
			 and Poland seek to ensure enduring ties between both governments and
			 societies.
			(8)It is important to
			 invest in the youth of the United States and Poland in order to help ensure
			 long-lasting ties between both societies.
			(9)It is in the
			 interest of the United States to preserve a United States presence in Europe
			 and to continue to contribute to the development of transatlantic
			 relationships.
			(10)Poland for many
			 years received international and United States financial assistance and is now
			 determined to invest its own resources toward attaining its shared desire with
			 the United States to develop international cooperation.
			3.United
			 States-Poland Parliamentary Youth Exchange Program
			(a)AuthorityThe
			 Secretary of State, in cooperation with the Government of Poland, may establish
			 and carry out a parliamentary exchange program for youth of the United States
			 and Poland.
			(b)DesignationThe
			 youth exchange program carried out under this subsection shall be known as the
			 United States-Poland Parliamentary Youth Exchange
			 Program.
			(c)PurposeThe
			 purpose of the youth exchange program is to demonstrate to the youth of the
			 United States and Poland the benefits of friendly cooperation between the
			 United States and Poland based on common political and cultural values.
			(d)Eligible
			 ParticipantsAn individual is eligible for participation in the
			 youth exchange program if the individual—
				(1)is a citizen or
			 national of the United States or of Poland;
				(2)is under the age
			 of 19 years;
				(3)is a student who
			 is enrolled and in good standing at a secondary school in the United States or
			 Poland;
				(4)has been accepted
			 for up to one academic year of study in a program of study abroad approved for
			 credit at such school; and
				(5)meets any other
			 qualifications that the Secretary of State may establish for purposes of the
			 program.
				(e)Program
			 ElementsUnder the youth exchange program, eligible participants
			 selected for participation in the program shall—
				(1)live in and attend
			 a public secondary school in the host country for a period of one academic
			 year;
				(2)while attending
			 public school in the host country, undertake academic studies in the host
			 country, with particular emphasis on the history, constitution, and political
			 development of the host country;
				(3)be
			 eligible, either during or after the completion of such academic studies, for
			 an internship in an appropriate position in the host country; and
				(4)engage in such
			 other activities as the President considers appropriate to achieve the purpose
			 of the program.
				4.Annual report to
			 CongressThe Secretary of
			 State shall submit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate an annual
			 report on the United States-Poland Parliamentary Youth Exchange Program
			 established under this Act. Each annual report shall include—
			(1)information on the
			 implementation of the Program during the preceding year;
			(2)the number of
			 participants in the Program during such year;
			(3)the names and
			 locations of the secondary schools in the United States and Poland attended by
			 such participants;
			(4)a
			 description of the areas of study of such participants during their
			 participation in the Program;
			(5)a
			 description of any internships taken by such participants during their
			 participation in the Program; and
			(6)a
			 description of any other activities such participants carried out during their
			 participation in the Program.
			5.Authorization of
			 appropriations
			(a)In
			 GeneralThere is authorized to be appropriated to the Secretary
			 of State for fiscal year 2008 such sums as may be necessary to carry out the
			 youth exchange program authorized by this Act.
			(b)AvailabilityAmounts
			 authorized to be appropriated under subsection (a) are authorized to remain
			 available until expended.
			
